


117 HR 3054 IH: 21st Century Federal Writers’ Project Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3054
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Mr. Lieu (for himself and Ms. Leger Fernandez) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a grant program in the Department of Labor to assist unemployed and under employed workers following the COVID–19 pandemic.


1.Short titleThis Act may be cited as the 21st Century Federal Writers’ Project Act. 2.FindingsCongress finds the following:
(1)In 1935, during the Great Depression, President Franklin Delano Roosevelt established The Federal Writers’ Project of the New Deal Era. This program was organized to employ writers, editors, historians, researchers, journalists, librarians, broadcasters, photographers, and others to document American society.  (2)The Federal Writers Project employed up to 10,000 people between its founding in 1935 during the Great Depression and the publication of its first guides in 1943.
(3)The original Federal Writers’ Project had many successes, such as— (A)the American Guide Series, which covered 48 States, 40 cities, 18 regions and territories and countless counties, with John Steinbeck calling the Series, “the most comprehensive account of the United States ever got together, and nothing since has even approached it. It was compiled during the depression by the best writers in America’’; 
(B)creating opportunities for writers who went on to become some of America’s greatest authors, including Ralph Ellison, Richard Wright, Saul Bellow, and Zora Neale Hurston;  (C)developing the Slave Narrative Project, the largest project to document the experience of formerly enslaved people, which included oral histories and photography telling the story of 10,000 Americans in 17 States;
(D)creating over 1,000 books and pamphlets covering local and regional histories, folklore collections, humor, ethnic studies, and nature studies.  (4)The COVID-19 pandemic accelerated the decline of local newspapers and other local news outlets, with more than 60 local newsrooms closing over the course of 2020 and other newsrooms enduring cutbacks. More than 200 counties have no daily or weekly newspaper and 68 percent of these counties are nonmetro areas, home to small towns and rural communities.
(5)Following the death of more than 550,000 people due to COVID-19 and more than a year of physical restrictions, the United States has experienced a historic period with a profound and lasting impact on society. (6)The original Federal Writers' Project provided the opportunity to observe and document the Great Depression. Further, the impact of COVID-19, including the lives lost, should be documented by a renewed Federal Writers' Project.
3.DOL grant program
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Labor, working through the Employment Training Administration, shall establish a grant program to provide eligible entities with funds to assist individuals who are unemployed or under employed in order to document in writing and images American society and the broad impacts and effects of the COVID-19 pandemic in the United States. (b)Grant featuresIn administering the grant program under subsection (a), the Secretary shall determine the parameters of the grant program, the amount and duration of grant awards, with an individual grant award not to exceed 7.5 percent of the total amounts of available grant funds, and the eligibility of individuals to receive funds from a grant recipient (using the Standard Occupational Classification for categories 25-000 and 27-000).
(c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary of Labor at such time and in such manner as the Secretary may require and be— (1)a nonprofit institution of higher education or a nonprofit organization each of which has experience in writing, researching, collecting, curating, and disseminating educational information; 
(2)a newsroom that may be a nonprofit or for profit entity;  (3)a public or nonprofit library; or
(4)a communications union or guild. (d)Geographic diversityIn selecting the recipients for a grant under this section the Secretary shall, to the extent practicable, ensure equitable geographic distribution, including urban and rural areas.
(e)RepositoryThe Secretary shall establish a repository of works developed through the grant program in which grantees submit completed works from subgrantees, including giving credit to each writer or artist. and make such works available to the public. Not later than 90 days after receipt of a completed work, the Secretary shall forward such work to the Librarian of Congress to archive such material in accordance with subsection (f). (f)ArchiveThe Librarian of Congress shall establish an archive program in the American Folklife Center at the Library of Congress to collect and make publicly available in a digital format, including giving credit to each writer or artist, written and visual works collected by the Secretary under subsection (e).
(g)Reporting requirements
(1)Grantee reportingThe Secretary shall develop reporting guidelines for grant recipients to include, at a minimum, information regarding— (A)the amount of funds received by each grantee, the amount provided to subgrantees, the number of projects completed;
(B)the race, ethnicity, age, location in terms of local or rural, and regional diversity of subgrantees; (C)the number of requests made to review the completed projects (when available); and
(D)such other data the Secretary considers important. (2)Reporting to CongressNot less than once each year while the program is in operation, the Secretary shall submit a report summarizing the data collected under paragraph (1) to the Committees on Appropriations and Education and Labor of the House of Representatives and the Committees on Appropriations and Health, Education, Labor and Pensions of the Senate.
(h)Administrative costsThe Secretary may withhold 5 percent of funds made available to carry out this program for administrative costs. An eligible entity that receives a grant under this section may reserve not more than 10 percent of funds received to administer its program. (i)Authorization of appropriationsThere is authorized to be appropriated $60,000,000 for fiscal year 2022. 

